UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7372


TANYIN B. HOLLEY, SR.,

                Plaintiff - Appellant,

          v.

RICARDO BRICKERS, Deputy; ANTONIO TOLBERT, Deputy,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-01205-GBL-TRJ)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanyin B. Holley, Sr., Appellant Pro Se.      Samuel Lawrence
Dumville, NORRIS & ST. CLAIR, P.C., Virginia Beach, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Tanyin   B.    Holley,   Sr.    appeals    the    district     court’s

order granting the Defendants’ motion for summary judgment.                         We

have       reviewed       the   record    and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.          Holley v. Brickers, No. 1:10-cv-1205-GBL-TRJ (E.D. Va.

Sept. 26, 2011).            We deny Holley’s pending motion for leave to

file       an   amended    complaint. *     We    dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                               AFFIRMED




       *
       We note that we have considered the merits of Holley’s
deliberate indifference claim, but find no reversible error in
the district court’s adjudication of it.



                                           2